      0:21-cv-00275-JMC           Date Filed 05/25/21         Entry Number 11   Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

                                    )
Brenda Lee Gist,                    )                   Civil Action No.: 0:21-cv-00275-JMC
                                    )
                   Plaintiff,       )                                  ORDER
                                    )
       v.                           )
                                    )
Jordan/Dunn LLC and Jordan Bradley, )
                                    )
                   Defendants.      )
____________________________________)

        This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on March 4, 2021. (ECF No. 7.) The Magistrate Judge

recommends that the court dismiss this case without prejudice for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41. (Id. at 4.) For the reasons set forth below, the court

ACCEPTS the Report and DISMISSES WITHOUT PREJUDICE this action.

                                I.       RELEVANT BACKGROUND

        The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (See ECF No. 7.) The court will only reference additional facts

that are pertinent to the analysis of the issues before it.

        Plaintiff filed a pro se Complaint asserting a claim under 42 U.S.C. § 1983 against

Defendants Jordan/Dunn LLC and Jordan Bradley (collectively, “Defendants”) on January 27,

2021. (ECF No. 1.)

        On February 8, 2021, the court ordered Plaintiff to complete the documents necessary to

advance her case, including payment of the filing fee or motion to proceed in forma pauperis, by

March 1, 2021. (ECF No. 3.) In its Order, the court warned Plaintiff that “this case may be



                                                    1
      0:21-cv-00275-JMC          Date Filed 05/25/21      Entry Number 11         Page 2 of 3




dismissed for failure to prosecute and failure to comply with a court order under Rule 41 of the

Federal Rules of Civil Procedure” if Plaintiff failed to bring the case into proper form. (Id. at 1.)

       The court also issued an Order and Notice on February 8, 2021, detailing why Plaintiff’s

Complaint was subject to dismissal and instructing Plaintiff to file an Amended Complaint within

twenty-one (21) days to avoid dismissal of her claims. (ECF No. 4.)

       Plaintiff failed to comply with both of the court’s February 8, 2021 Orders. (ECF No. 7 at

3.) She did not complete the appropriate documents to bring the case into proper form or file an

Amended Complaint. (Id.)

       In the Report, the Magistrate Judge recommended the court dismiss the case without

prejudice for failure to prosecute pursuant to Rule 41. (Id. at 4.) The Magistrate Judge concluded

that Plaintiff does not intend to pursue this matter based on Plaintiff’s failure to respond to the

court’s February 8, 2021 Orders. (Id.)

                                    II.     LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.         The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only



                                                  2
      0:21-cv-00275-JMC         Date Filed 05/25/21      Entry Number 11       Page 3 of 3




satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Thus, the court may accept, reject, or

modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

                                         III.    ANALYSIS

       The parties were apprised of their opportunity to file specific objections to the Report on

March 4, 2021. (ECF No. 7 at 5.) Objections to the Report were due by March 18, 2021 but

neither party filed an objection. (Id.) Since no specific objections were filed by either party and

the Report does not contain clear error, the court adopts the Report herein. See Camby, 718 F.2d

at 199; Diamond, 416 F.3d at 315.

                                       IV.      CONCLUSION

       For the foregoing reasons, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 7) and DISMISSES WITHOUT PREJUDICE this action.

       IT IS SO ORDERED.




                                                              United States District Judge

May 25, 2021
Columbia, South Carolina




                                                 3
